
	
		I
		111th CONGRESS
		1st Session
		H. R. 2449
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Weiner (for
			 himself and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit fraud
		  and related activity in connection with purchases of certain wireless prepaid
		  access devices.
	
	
		1.Short titleThis Act may be cited as the
			 Wireless Prepaid Access Device
			 Enforcement Act of 2009.
		2.EnforcementSection 1029 of title 18, United States
			 Code, is amended as follows:
			(1)Subsection (a) is
			 amended—
				(A)in paragraph (9),
			 by striking or after the semicolon;
				(B)in paragraph (10),
			 by inserting or after the semicolon; and
				(C)by adding at the
			 end the following:
					
						(11)(A)knowingly purchases
				and/or handles one or more wireless prepaid access devices for the purpose of,
				or as part of a scheme involving, modifying, removing, avoiding or overwriting
				installed software which is designed to cause any such device to operate as a
				wireless prepaid access device on the wireless network or networks for which
				such device was sold, unless such purchase or handling is authorized by the
				wireless service provider or device manufacturer; or
							(B)knowingly engages in the unauthorized
				resale or redistribution outside of the United States of any wireless prepaid
				access device that is sold to be used on a wireless network within the United
				States, whether or not the applicable software has been modified, removed,
				avoided or overwritten, whether individually or as part of a
				scheme;
							.
				(2)Subsection
			 (c)(1)(A)(i) is amended by striking or (10) and inserting
			 (10), or (11).
			(3)Subsection (e) is
			 amended—
				(A)in paragraph (10),
			 by striking and after the semicolon;
				(B)paragraph (11), by
			 striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(12)the term wireless prepaid access
				device means any access device that is marketed or made available for
				sale for use with prepaid or pay in advance commercial mobile radio service as
				defined in 47 C.F.R. 20.3, but does not include installed-in-vehicle access
				devices used in connection with an emergency communications
				system.
						.
				
